Citation Nr: 0704258	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  00-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
pedis and cruris with onychomycosis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee sprain.

3.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the ankles.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to August 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that a June 2004 RO letter references the 
veteran's claim for service connection for cancer of the 
palate, throat, mouth, and tonsil areas.  Records were 
requested in support of this claim, but the record includes 
no decision on the matter.  This matter is REFERRED to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  The veteran's tinea pedis and cruris with onychomycosis 
is not manifested by itching or exudation constant, lesions, 
disfigurement; it does not affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, and 
systemic therapy has not been prescribed  

2.  The veteran's residuals of left knee strain are not 
manifested by limitation of flexion to less than 100 degrees, 
limitation of extension to more than 0 degrees, ankylosis, 
instability, malunion, or cartilage abnormality.

3.  The veteran's osteoarthritis of the ankles is manifested 
with moderate limitation of motion, but no ankylosis or 
malunion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinea pedis and cruris with onychomycosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7806, 7813 (prior to and after August 
30, 2002).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of left knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5019; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

3.  The criteria for a rating of 10 percent, but no higher, 
for osteoarthritis of the left ankle have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  The criteria for a rating of 10 percent, but no higher, 
for osteoarthritis of the right ankle have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Skin Condition
A March 1999 VA examination reported the veteran's complaint 
of onychomycosis of the left great toenail and fungal 
infections of several nails of the left foot.  Upon 
examination, the examiner found no evidence of tinea pedis or 
plantar callosity and pulses were palpable.  The examiner did 
find thickening of the great, 2nd, 4th, and 5th toenails.  The 
veteran was diagnosed with history of tinea pedis, probably 
asymptomatic, and fungal infections of the great, 2nd, 4th, 
and 5th toenails.  

A January 2006 VA examination record reports the veteran's 
history of constant onychomycosis, and he stated that he used 
a topical miconazole nitrate.  The veteran denied tinea 
pedis.  Physical examination found fungal infections of the 
entire left great, 2nd, 4th, and 5th toenails with hypertrophic 
nails, but no tinea lesions or residual scars.  The examiner 
diagnosed the veteran with onychomycosis of the great, 2nd, 
4th, and 5th left toenails.  

The veteran's skin condition is rated under Diagnostic Code 
(DC) 7813 for dermatophytosis.  During the pendency of this 
appeal, effective August 30, 2002, the rating criteria 
pertaining to the skin were amended.  Because this claim was 
filed prior to the amendment, both the "old" and "new" 
rating formulas must be considered.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new 
rating formulas may only be applied after August 30, 2002, 
however.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion).  

Under the "old" rating formula, dermatophytosis was rated 
under the criteria for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  DC 7806, which rated eczema, provided a 30 
percent rating for exudation or itching constant, extensive 
lesions, or marked disfigurement.  Although the veteran has 
reported having constant itching, exudation, marked 
disfigurement, and extensive lesions (See March 2003 Form 9), 
examination records report negative findings as to tinea 
pedis, lesions or disfigurement.  Additionally, the veteran 
has never reported exudation or itching during an examination 
or during his personal hearings, and there are no treatment 
records pertaining to the veteran's skin condition.  The 
examination records consistently only report findings of 
onychomycosis, manifested by hypertrophic nails.  
Consequently, a rating in excess of 10 percent is not 
warranted under the 'old" criteria.  

The "new" rating criteria for dermatophytosis states that 
the condition should be rated as a disfigurement of the head, 
face, or neck, scars, or dermatitis, depending upon the 
predominant disability.  Because there is no evidence of 
disfigurement of the head, face, or neck, or scarring, only 
the rating criteria for dermatitis will be discussed.  DC 
7806, which rates dermatitis, provide a 30 percent rating for 
dermatitis affecting 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The evidence of 
record indicates that only 4 toenails of the left foot are 
affected.  Additionally, there is no record of systemic 
therapy, nor has the veteran alleged using anything other 
than a topical ointment on his toenails.  Because the skin 
affected covers less than 20 percent of the entire body or 
exposed areas and because no systemic therapy has been 
prescribed, a rating higher than 10 percent is also not 
warranted under the "new" criteria.  

The evidence of record also does not indicate that any 
additional rating criteria are applicable to this case as 
there is no evidence of additional disabling characteristics 
of the veteran's dermatophytosis.  See, e.g., September 2000 
VA treatment record (toe dorsiflexion within normal limits).  
Consequently, a rating in excess of 10 percent is not 
warranted for tinea pedis and cruris with onychomycosis.

Residuals of left knee strain
Service connection is currently in effect for a left knee 
disability.  The left knee is rated at 10 percent for painful 
motion that is otherwise noncompensable under the limitation 
of motion rating criteria.  Limitation of motion of the knee 
is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, 
a 10 percent rating is assigned for flexion limited to 45º, a 
20 percent rating is assigned for flexion limited to 30º, and 
a 30 percent rating is assigned for flexion limited to 15º.  
DC 5261 provides a 10 percent rating for extension limited to 
10º, a 20 percent rating for extension limited to 15º, a 30 
percent rating for limitation to 20º, and a 40 percent rating 
for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2006).  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Knee disabilities may be 
rated for both limitation of flexion and limitation of 
extension.  See VAOPGCPREC 23-97.  

A March 1999 x-ray record reports normal findings for the 
left knee.  A March 1999 VA examination record notes the 
examiner's findings that the knee was "doing well," with no 
functional limitation.  Gait and gait pattern were both 
normal.  Range of motion was 0 to 140 degrees, with no pain 
on motion.  The examiner reported that the veteran could have 
limitation of functional ability with flare up or increased 
use, but the examiner was unable to offer an opinion on any 
specific loss with any degree of medical certainty.  There 
was also no instability and no tenderness, and although there 
was a positive patella grind test, there was no report of 
pain.  

A June 1999 VA treatment record reported the veteran's 
complaint of knee discomfort.  The knee had slightly 
decreased range of motion, but no swelling.  The veteran was 
diagnosed with degenerative joint disease of the left knee.  

A January 2006 VA examination record reports the veteran's 
complaints of pain, stiffness, generalized aching, and mild 
swelling.  The veteran denied flare-ups and did not use an 
assistive device.  Upon physical examination, the examiner 
found no evidence of laxity, crepitus, increased warmth, or 
tenderness, and the x-ray report indicated normal findings.  
There was mild swelling, and range of motion was 0 to 130 
degrees with pain on motion.  The veteran was diagnosed with 
"residuals of left knee strain."

A compensable rating is not warranted under either DC 5260 or 
5261.  Both VA examination records report flexion to well 
over 100 degrees, extension to 0 degrees, and the June 1999 
VA treatment record only reports "slight" decrease in range 
of motion.  Cf. DC 5260 (noncompensable rating awarded for 
flexion limited to 60 degrees); DC 5261 (noncompensable 
rating awarded for extension limited to 5 degrees).  Although 
the 2006 VA examination did report pain on motion, the 
veteran's range of motion is too significant to warrant a 
compensable rating even after consideration of pain.  

The Board has also considered whether a separate rating is 
warranted under DC 5257 for instability.  See VAOGCPREC 9-
2004.  DC 5257, which rates instability, provides a 10 
percent rating for slight instability and a 20 percent rating 
for moderate instability.  Both the 1999 and the 2006 VA 
examination records report negative findings as to 
instability, however.  Consequently, a compensable rating is 
not warranted under DC 5357.

A rating in excess of 10 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula.  
Consequently, a rating in excess of 10 percent for the 
veteran's residuals of left knee strain is denied.

Ankles
Service connection is in effect for osteoarthritis of the 
ankles.  A January 1991 x-ray record reported findings of 
mild arthritic spurring on both ankles.  A March 1999 VA 
examination record reports the veteran's history of soreness 
and frequent popping.  The examiner also noted the veteran 
gave a questionable history of swelling.  The veteran had a 
normal gait and gait pattern.  Upon clinical examination, the 
examiner found no swelling or tenderness, and a range of 
motion of 10 degrees dorsiflexion and 40 degrees plantar 
flexion, with no pain but with popping and cracking.  The 
examiner reported that the veteran could have reduction of 
functional ability with flare up or increased use, but he was 
unable to opine on any specific loss with any degree of 
medical certainty.  An x-ray record indicated normal findings 
for each ankle.  The veteran was diagnosed with 
osteoarthritis of the ankles.  

A June 1999 VA treatment record reported the veteran's 
complaint of ankle discomfort.  The knee had slightly 
decreased range of motion, but no swelling.  The veteran was 
diagnosed with degenerative joint disease of the ankles.  

A September 2000 VA evaluation for rehabilitation reports the 
veteran's complaint of ankle and foot pain.  Ankle and toe 
dorsiflexion were both noted to be within normal limits and 
gait was normal.  The veteran was diagnosed with bilateral 
pes cavus with ankle tenderness.  

Another VA examination was conducted in January 2006.  The 
record indicates the veteran complained of pain (6/10), 
stiffness, and locking and giving away in the distant past.  
The veteran denied flare-ups and stated that his bilateral 
ankle condition did not limit his activities of daily living 
or job and did not require the use of an assistive device.  
Physical examination revealed no redness, crepitus, but there 
was mild swelling and tenderness.  The ankles could dorsiflex 
to 10 degrees and plantar flex to 35 degrees with pain on 
motion.  The veteran was diagnosed with traumatic arthritis 
of the ankles.  

The veteran's osteoarthritis of the ankles is rated together 
under DC 5010-5003, which rate arthritis.  DC 5010-5003 
provides a 10 percent rating for a joint's limitation of 
motion, confirmed by objective evidence such as swelling or 
muscle spasm ,or satisfactory subjective evidence of painful 
motion, that is otherwise noncompensable under the applicable 
joint's rating criteria.  

The rating criteria for the ankle provide ratings in excess 
of 10 percent for ankylosis, malunion, and marked limitation 
of motion.  In this case, there is no evidence of either 
ankylosis or malunion.  Additionally, there is no evidence of 
marked limitation of motion.  Normal range of motion is 20 
degrees dorsiflexion and 45 degrees plantar flexion.  
Although the veteran's motion is limited, and the 2006 
examination record reports pain on motion, the range of 
motion is too significant, even after consideration of pain, 
to warrant a 20 percent rating.  

The Board does find that the veteran is entitled to an 
increased rating in the form of a separate 10 percent rating 
for each ankle, however.  DC 5271 provides a 10 percent 
rating for moderate limitation of motion.  Based on the 
veteran's history of pain, the 2006 examiner's finding of 
pain and swelling, and the limitation of both plantar flexion 
and dorsiflexion, the Board finds that the evidence warrants 
separate 10 percent ratings under DC 5010-5003.  
Consequently, two separate ratings of 10 percent are granted 
for the veteran's ankles.  

In April 2003 and May 2004, the agency of original 
jurisdiction (AOJ) and VA, respectively, sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for claims for an 
increased rating.  Although the notice post-dated the initial 
adjudication, the claim was readjudicated without taint from 
prior adjudication.  The veteran was also notified as to the 
regulations pertaining to effective date in June 2006, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the claims were not subsequently 
readjudicated, no prejudice has been alleged by the veteran, 
nor is any indicated by the evidence of record, and all 
pertinent evidence appears to have been submitted.  The VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, 
fulfilling Board remand requests, providing notice of 
regulation amendments, and providing hearings.  Consequently, 
the duty to notify and assist is met.  


ORDER


A rating in excess of 10 percent for tinea pedis and cruris 
with onychomycosis is denied.

A rating in excess of 10 percent for residuals of left knee 
strain is denied.

A 10 percent rating, but no higher, for osteoarthritis of the 
left ankle is granted.

A 10 percent rating, but no higher, for the osteoarthritis of 
the right ankle is granted.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


